HARALSON, J.
1. The witness, Guy, for the State, testified to facts tending to show that the fire which destroyed his dwelling house was of incendiary origin. The burning occurred in his absence. He testified that, there was no dynamite or other explosive substance in the house when he left it, to which statement the defendant objected, and moved the court to exclude it, on the ground that the witness- had failed to show that he was an expert, or knew what dynamite or other- explosives were, which motion the court overruled. There was no error here. The witness was not stating an opinion, but a fact. If there was no- dynamite or other explosive substance in the house Avhen he left it, he was competent to' state that fact without being an expert on the subject of explosives. That a given substance is or is not an explosive, may be said to be a matter of common knowledge. If the defendant apprehended injury from this evidence, from a lack of knowledge which would authorize the witness to speak, he might have cross-examined him to test his knowledge on the subject.
2. The State sought, to- prove by a witness a voluntary confession of the defendant to her, that he burned the house, and that one; Wilson gave him a can of oil and five dollars to bum it. The defendant objected to this evidence and moved, after it was allowed, to exclude it, on the ground that the corpus delicti had not been sufficiently shown to admit the confession, which objection *66and. motion were overruled. The rule is, that some preliminary testimony, tending to show the corpus delicti, should precede the admission of confessions. Like any other fact, it may be proved by circumstantial evidence, and while it is the province of the judge to determine, whether there is testimony sufficient to make it appear, prima, facie, that a crime has been committed, the sufficiency of the evidence to establish that fact, is one for the decision of the jury. Proof of the charge involves the finding of two distinct propositions, viz., that the act itself was done, and that the person charged with it, and none other, committed it. — Winslow v. State, 76 Ala. 47; Smith v. State, 133 Ala. 150.
The evidence is abundant as tending to show that the crime of arson charged in the indictment was commit ted, and that the defendant and no other person committed the act. The confession of defendant was properly admitted in evidence.
3. Charge C, asked by defendant, was properly refused. There was evidence of the corpus delicti apart from the tracks, and upon such evidence, and the evidence of the confession, it was open to the jury to convict the defendant, though they might not have found that he made such tracks.
The other charges requested by defendant were prop-' erly refused.
Affirmed.
McClellan, C. J., Dowdell and Denson, JJ., concurring.